Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry Ward on 11/19/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for treating an exhaust gas stream from an industrial process, the method comprising:  	providing a first particulate collection system and a second particulate collection system; 

 	providing a drop out box, wherein the drop out box comprises a housing defining an upper surface, a lower surface and one or more lateral surfaces therebetween, wherein the upper surface defines an inlet aperture connected to the first duct and an outlet aperture connected to the second duct and wherein the housing includes a drop out aperture below the upper surface configured to allow for solidified materials to drop out of the exhaust gas stream; 
 	providing for the exhaust gas stream to flow from the first duct through the inlet of the drop out box and into the second duct through the outlet of the drop out box; 
 	providing a treating fluid comprising a reagent;  	providing a first injection point within the first duct that is upstream of the drop out box and a second injection point within the second duct that is downstream of the drop out box, wherein each of the first and second injection points include a spraying plane extending across a cross-section of the duct and a plurality of lances spaced apart in a parallel configuration over the plane of the duct, each lance providing one or more nozzles  first particulate collection system; and  	removing, in the first particulate collection system, particulates comprising at least a portion of one heavy metal from the combined stream by forming a particulate residue containing the heavy metal in non-leachable form.
Claim 8. (Currently amended) The method of claim 1, wherein the treating further comprises injecting the treating fluid into the exhaust gas stream subsequent to the secondthe first 

Examiner’s note: Examiner has changed “the particulate collection system” in claim 1 to read as “the first particulate collection system” in order to keep in line with the changes to claim 1. Claim 8 had antecedent basis for the collection systems and needed to switch the order.
Election/Restrictions
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-4, 7-9, 11, and 18 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/04/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4, 7-9, 11, and 13-18 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 11/09/2021. The prior arts of US20040011200, 5620144, 3958960, and 4720290 do not teach the invention of claim 1. Specifically it does not teach the ducts having this spray nozzle configuration with lances and a dropout box that is placed downstream of the second particulate collection system and upstream of the first particulate collection system, wherein the first particulate collection system comprises a portion of a heavy metal from the combined stream by forming a particulate residue containing the heavy metal in non-leachable form. The prior arts do not teach multiple particulate collection systems, wherein one is before and one is after the system. They only teach having the one particulate collection system before being sent to the stack. US20040011200 teaches in figure 1 and [0026]-[0029] that the flue gas is sent to the stack at 48 and does not teach that the initial flue gas 12 goes through a particulate collection system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        11/19/2021